Citation Nr: 0818898	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1971 to January 1973.  Service in Vietnam 
is indicated by the evidence of record.

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for diabetes mellitus in June 2003.  This appeal 
stems from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO) which, in part, granted service connection for 
diabetes mellitus, assigning a 
20 percent rating effective September 9, 2003.  The veteran 
filed a notice of disagreement in regards to rating assigned 
in the May 2004 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a 
January 2005 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in May 2005.

Issues not on appeal

In a separate May 2004 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

One issue previously on appeal, entitlement to service 
connection based on loss of use of a creative organ, was 
granted by the DRO in a January 2005 decision.  Special 
monthly compensation was also awarded.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the effective date of service connection].

In September 2005 the RO denied the veteran's claim of 
entitlement to non service-connected pension benefits.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision and it is therefore not in appellate status.  
See Archbold, supra.

FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's type II diabetes mellitus is manifested by use 
of insulin and diet restriction; regulation of activities is 
not shown.  

2.  The competent medical evidence of record indicates the 
widest horizontal diameter for the left visual field is 60 
degrees.

3.  The evidence does not show that the veteran's service-
connected diabetes is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected type II diabetes mellitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).

2.  The criteria for assignment of a separate 10 percent 
disability rating for left eye visual field defect associated 
with service-connected diabetes mellitus are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.76, 
4.76a, 4.84a, Diagnostic Code 6080 (2007).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected diabetes, which is currently evaluated 20 
percent disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claim in a letter from the RO dated March 20, 2006, 
which will be further detailed in the Dingess discussion 
below.

Crucially, the veteran was generally informed of VA's duty to 
assist him in the development of his claim and advised of the 
provisions relating to the VCAA in letters from the RO dated 
June 26, 2003 and February 17, 2004.  Specifically, the 
veteran was advised in the June 2003 and February 2004 
letters that VA would make reasonable efforts to assist the 
veteran in obtaining "medical records, employment records, 
or records from other Federal agencies."  Both letters 
further indicated that a VA examination would be scheduled if 
necessary to adjudicate his claim.  With respect to private 
treatment records, copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, were included with the 
letters, and the veteran was asked to complete this release 
for each private healthcare provider so that VA could obtain 
these records on his behalf.
  
The June 2003 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original letter].  

The February 2004 VCAA letter also specifically requested of 
the veteran: "If you have any additional information or 
evidence or information to support your claim, you should let 
us know."  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

There have been two significant Court decisions concerning 
the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter VCAA 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, the Board finds that any 
timing deficiency of Dingess notice has not affected the 
essential fairness of the adjudication as a reasonable person 
could be expected from the notice provided of the evidence 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].  

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of VA and private treatment of the 
veteran have been associated with the claims folder.  
Additionally, the veteran was afforded VA examinations in 
April 2004, August 2004, September 2004 and August 2005, the 
reports of which reflects that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.



Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2007), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

Accordingly, the Board will initially review the evidence to 
determine whether any additional separate disability ratings 
may be assigned.  This requires analysis of the severity of 
any identified complications of diabetes in order to 
ascertain whether such complications are compensable.  

The veteran has evidenced erectile dysfunction, and was 
granted service connection for such, secondary to the 
diabetes mellitus.  A noncompensable disability rating was 
assigned; however, special monthly compensation for loss of 
use of creative organ was granted.  See 38 U.S.C.A. § 1114(k) 
(West 2002).

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, the 
veteran does not warrant a compensable disability rating for 
erectile dysfunction, as complete loss of erectile power is 
not clinically demonstrated; rather, the medical evidence 
indicates that there exists a moderate loss of function.  
See, e.g., the August 2005 VA examination report.
The veteran also evidences diabetic retinopathy.  The report 
of the August 2004 VA eye examination, which acknowledges the 
presence of mild background diabetic retinopathy, indicates 
corrected visual acuity of 20/30 in the right eye and 20/40 
in the left eye for distant vision and 20/20 in both eyes for 
near vision.  The April 2004 VA examination report indicates 
corrected visual acuity of 20/40 in the right eye and 20/25 
in the left eye for distant vision and corrected visual 
acuity of 20/30 in both eyes for near vision.  No findings as 
to corrected visual acuity were made during the most recent 
August 2005 VA examination.  The findings of the April 2004 
and September 2004 VA examinations do not show that corrected 
visual acuity was of such severity, pursuant to 38 C.F.R. § 
4.84a, Diagnostic Code 6079, as to warrant a compensable 
disability rating.  

However, the August 2004 VA eye examiner also identified a 
constricted visual field of the left eye associated with 
service-connected diabetes.  Goldmann Visual Field Testing 
conducted at that time resulted in an average concentric 
contraction of 60 degrees in the left eye, which allows for 
assignment of a separate 10 percent rating under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2007).  A rating in excess of 
10 percent for visual field loss of one eye requires 
concentric contraction to less than 15 degrees.  There is no 
evidence to that effect.  Consequently, a separate 10 percent 
rating, but no more, is warranted under Diagnostic Code 6080.

With respect to diabetic nephropathy, at the time of the 
April 2004 and August 2005 VA examinations the veteran denied 
any diabetic-related kidney problems, and during the 
September 2004 VA examination he denied renal failure.  
However, a diagnosis of "renal insufficiency" was rendered 
in April 2004 and "polyuria" was identified in September 
2004.  The September 2004 VA examiner went on to note that 
the veteran's problems with frequency of urination was due to 
his poorly-controlled blood sugar levels and that such would 
improve if his blood sugar was more properly controlled.  
Indeed, the veteran indicated in an October 2004 VA 
outpatient record that his problems with frequency of 
urination had "drastically decreased" since he began taking 
prescription medications, and by the time of the veteran's 
most recent August 2005 VA examination these symptoms had 
vastly improved and no renal or urinary problems were noted.  
There is no indication of any treatment for kidney disease 
other than ongoing use of prescription medication.  
To the extent that kidney disease exists, the evidence does 
not show that it produces a need for the veteran to regulate 
his activities.  There is no indication from the evidence of 
record of constant albumin or albuminuria.  

In short, there is present none of the renal symptomatology 
which would be consistent with the assignment of a 
compensable disability rating.  See 38 C.F.R. § 4.115a, 
4.115b, Diagnostic Code 7502 (2007) [chronic nephritis is 
rated as renal dysfunction].  The veteran has identified no 
such symptomatology, and he has presented no medical evidence 
in support of his claim.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The August 2005 VA examination report indicates "subjective 
paresthesias involving the [sic] both feet by history."  
However, this comment does not indicate the presence of 
paresthesias of the bilateral feet at the time of the 
examination, and the remainder of the evidence is negative 
for a diagnosis of paresthesias.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].  

Hypertriglyceridemia was also identified during the April 
2004 VA examination and hyperlipidemia was noted in the 
veteran's VA outpatient treatment records.  However, 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities; they are therefore not appropriate 
entities for separate ratings under the VA rating schedule. 
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

There appear to be no other complications of diabetes 
identified in the medical reports, and the veteran has 
pointed to none.  To the extent that the veteran himself 
contends that he has various conditions and that such 
conditions are related to the service-connected diabetes 
mellitus, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, a separate disability rating of 10 percent is 
warranted for diabetes-related constricted visual field in 
the left eye, but no other complication of diabetes requires 
a separate compensable rating [other than that which has 
already been awarded for erectile dysfunction].  

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the veteran's 
diabetes mellitus by applying the schedular criteria.  

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The September 2004 and August 2005 VA examiners noted the 
veteran's use of insulin to treat his service-connected 
diabetes.  Additionally, VA outpatient records show that the 
veteran has been placed on a restricted diet due to service-
connected diabetes.  Thus, the first two of the three 
criteria for a 40 percent rating have been met.

With respect to restriction of activity, the August 2005 VA 
examiner specifically noted that the veteran diabetes would 
"not likely prevent him to do his daily routine activities 
and duties of general employment."  The September 2004 VA 
examiner indicated that the veteran "can be as active as 
tolerated" as a result of his service-connected diabetes 
mellitus.  Additionally, the veteran specifically denied any 
restriction of activity during the April 2004 VA examination.  

There is no competent medical evidence to the contrary.  The 
evidence of record is thus absent for any restriction of 
activity due to service-connected type II diabetes mellitus.  
The criteria for a 40 percent disability rating are not met 
or approximated for that reason.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a schedular rating in excess of 20 percent for 
diabetes under Diagnostic Code 7913.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
diabetes mellitus has not changed appreciably since the 
veteran filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that staged ratings are 
not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2007), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

In the January 2005 SOC, the DRO provided the criteria for an 
extraschedular rating and considered the veteran's 
entitlement to such.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2007) in connection 
with the issue on appeal.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown,
9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's diabetes, and the veteran has pointed to no 
such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's diabetes in the 
recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected diabetes causes 
marked interference with his employment.  The evidence 
indicates the veteran used to work as a mortgage broker but 
has not worked since 2003.  It does not appear that the 
veteran became unemployed due to his service-connected 
diabetes.  There is no indication from the VA examinations 
and other reports of record that the veteran's diabetes was 
so severe that it would markedly interfere with his 
employability, and as noted above the August 2005 VA examiner 
indicated that the veteran's diabetes was not likely to 
interfere with the duties of general employment.  

The Board concludes that the currently-assigned 20 percent 
disability rating, in addition to the newly assigned 10 
percent rating for eye problems, adequately compensates the 
veteran for any industrial impairment caused by his service-
connected diabetes mellitus.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Indeed, 38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected diabetes.  
Accordingly, referral for extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected diabetes.  However, the 
Board concludes that due to the veteran's left eye visual 
field defect an additional 10 percent disability rating is 
warranted under Diagnostic Code 6080.  To that extent, the 
benefit sought on appeal is allowed.  

Additional matter

The Board notes that the veteran filed separate claims of 
entitlement to service connection for kidney and eye 
disorders associated with service-connected diabetes.  These 
claims are in fact encompassed in the issue of entitlement to 
an increased disability rating for diabetes, and have been 
addressed above. See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected diabetes is denied.

Entitlement to a separate disability evaluation of 10 percent 
for left eye visual field defect associated with service-
connected diabetes mellitus is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


